               Case: 21-5517       Document: 34-1       Filed: 07/14/2021      Page: 1        (1 of 2)




                                      Case No. 21-5517/21-5528

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                               ORDER



 ANTONIO VITOLO; JAKE'S BAR AND GRILL, LLC

               Plaintiffs - Appellants

 v.

 ISABELLA CASILLAS GUZMAN, Administrator of the Small Business Administration

               Defendant - Appellee



      Upon consideration of the appellant's motion to voluntarily dismiss the appeal herein

 pursuant to Rule 42(b), Federal Rules of Appellate Procedure,

      It is ORDERED that the motion is GRANTED and the appeal is dismissed.

                                                   ENTERED PURSUANT TO RULE 45(a),
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


  Issued: July 14, 2021
                                                   ___________________________________




Case 3:21-cv-00176-TRM-DCP Document 48 Filed 07/15/21 Page 1 of 2 PageID #: 374
             Case: 21-5517         Document: 34-2      Filed: 07/14/2021    Page: 1                  (2 of 2)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                  Filed: July 14, 2021




 Mr. Daniel P. Lennington
 Wisconsin Institute for Law and Liberty
 330 E. Kilbourn Aveue
 Suite 725
 Milwaukee, WI 53202

                      Re: Case No. 21-5517/21-5528, Antonio Vitolo, et al v. Isabella Guzman
                          Originating Case No. : 3:21-cv-00176

 Dear Counsel,

    The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Julie Anne Connor
                                                  Case Manager
                                                  Direct Dial No. 513-564-7033

 cc: Mr. Luke N. Berg
     Ms. Marleigh D. Dover
     Mr. Rick Esenberg
     Mr. Jack Starcher
     Ms. LeAnna Wilson

 Enclosure

 No mandate to issue




Case 3:21-cv-00176-TRM-DCP Document 48 Filed 07/15/21 Page 2 of 2 PageID #: 375
